KONDUROS, J., concurring:
I concur with the majority and agree that a finding of abandonment should not have been made against the Wisemans. I applaud the family court's efforts to try and craft a solution to a terrible situation, but the Wisemans remained steadfastly involved with Minor, which contradicts the plain meaning of abandonment.
Because abandonment was the only ground of abuse and neglect found against the Wisemans, I concur that their names-if they have been added-should be removed from the central registry of abuse and neglect.
*78Likewise, because our decision in this case ends the involvement of DSS in the care and treatment of Minor, I would encourage the family court to hold a permanency planning hearing to effectuate a plan of return of Minor to their care. The Wisemans may or may not be in a position to accept the full responsibility of Minor based on our ruling, and the sooner that is addressed the better for this family.